Citation Nr: 1203869	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-12 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a mental health disorder, including post-traumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for urinary tract infections.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a left foot and right foot disorder.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for a thoracolumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  By a rating action in August 2009, the RO denied the Veteran's claims of entitlement to service connection for urinary tract infections, service connection for migraine headaches, service connection for a bilateral foot disorder, service connection for a cervical spine disorder, and service connection for a thoracolumbar spine disorder.  Subsequently, in a September 2009 rating decision, the RO denied service connection for PTSD and service connection for depression.  

On September 19, 2011, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  Additional evidence was received at that time along with a waiver of consideration by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2010).  



REMAND

VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (a) (West 2002).  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008); Stefl v. Nicholson, 21 Vet. App. 120, 124(2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Veteran asserts that she currently suffers from a mental disorder, including PTSD and depression, which had its onset as a result of a series of personal and sexual assaults during service.  At her hearing in September 2011, the Veteran reported suffering several traumatic incidents in service, including sexual assaults and sexual harassment by a superior officer.  The Veteran also reported another incident where she and some friends were attacked off post.  The Veteran noted that her service treatment records show that she was treated in May 1991 for injuries after she was struck on the left side of the head.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128(1997); Zarycki v. Brown, 6 Vet. App. 91, 98(1993).  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f) (4).  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

In connection with her claim, the Veteran received a VA mental disorders examination in June 2009.  At that time, the Veteran denied any disciplinary action or loss of rank.  The Veteran stated that one of the most distressing experiences she had in the military was advanced individual training (AIT); she was frequently pulled out of formations and out of runs to do push-ups.  She also reported being harassed by a first sergeant who "had the hots for her and wanted to date her."  She denied that anything inappropriate or sexual actually took place between the two of them.  The Veteran described yet another incident when she was raped while off post one evening.  She noted that she never did disclose the incident to military authorities.  She reported being scared, noting "I just wanted to go out... I thought those guys were going to kill me."  The VA examiner stated that, given the Veteran's pattern of behavior in regard to how she presented during the evaluation and how she had presented in previous appointments, it cannot be determined without resorting to speculation if she truly suffers from PTSD.  The examiner related that, while the Veteran certainly endorsed a sufficient number of items for a diagnosis of PTSD, her level of reliability is questionable and she was viewed as being a non-credible historian.  The pertinent diagnosis was depression, primarily related to the death of her daughter.  

Of record is the report of a psychological evaluation conducted by Dr. James R. Tuorila, dated in November 2009.  The examiner noted that the Veteran was able to communicate without difficulty except that she became quite emotional when talking about her rape and accidental death of her youngest daughter in 2001.  The examiner stated that he reviewed the Veteran's VA treatment records as well as her DD Form 214.  He noted that the Veteran openly and emotionally talked about three years in the Army, her desire to make the military a career and her willingness to accept abuse and harassment by superiors in order to stay in the military and succeed in her career.  The Veteran emotionally talked about being raped by multiple band members when she was drunk after a bar closed.  She was too embarrassed to report the rape and "she felt glad to be alive."  She also reported being harassed by a drill sergeant during basic training and how the harassment ended when she talked with her CO about the abuse.  The Veteran also reported being sexually harassed by a married senior non-commissioned officer at Fort Rucker, Alabama who eventually was sent to Korea.  The examiner stated that the Veteran's fear of being killed after she was raped and another assault that knocked her unconscious when she and some friends were attacked clearly met the criteria for a diagnosis of PTSD.  

Following a mental status examination, the pertinent diagnosis was PTSD, delayed onset, chronic with secondary depression.  The examiner stated that the Veteran clearly met the DSM IV criteria for a diagnosis of PTSD with secondary depression.  He disagreed with the VA examiner and found the Veteran to be an honest and open historian.  Dr. Tuorila stated that the Veteran's symptoms seemed to be directly related to her military traumatic experiences.  

In light of the foregoing clinical findings, the Board finds that the evidence is unclear regarding whether the Veteran indeed experiences PTSD or other psychiatric disorder that is related to her in-service experiences.  

The Board notes that the United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464(2007), citing Barr v. Nicholson, 21 Vet. App. 303, 312(2007); see also Bowling v. Principi, 15 Vet. App. 1, 12(2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  The Board also notes that the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998).  The Court has further recognized that a mere statement of opinion, without more, does not provide an opportunity to explore the basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81(1990).  

Here, although the June 2009 VA examiner stated that he was unable to determine whether the Veteran suffers from PTSD, he also stated that she endorsed a sufficient number of items for a diagnosis of PTSD.  The Board also notes that the examiner did not fully address the possibility of a relationship between the Veteran's claimed in-service personal assaults and her diagnosed depression.  Because the examiner did not provide a clear medical rationale concerning his assessment, the examination is inadequate for VA purposes.  See 38 C.F.R. § 4.2 (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301(2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124(2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  

Moreover, an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382(2010) (holding that when an examiner is unable to offer an etiological opinion "without resort to speculation,"  such an opinion will be considered inadequate except where required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability).  

Thus, a remand is necessary to obtain an adequate medical opinion as to the etiology of the Veteran's currently diagnosed psychiatric disabilities.  

VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (1) (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114(1996); Stanton v. Brown, 5 Vet. App. 563, 569(1993).  

The Veteran is also seeking entitlement to service connection for chronic urinary tract infections.  The service treatment reports show that she was seen in November 1990 with complaints of vomiting; it was noted that she was seen 7 days earlier with viral syndrome and some of the symptoms had decreased but then increased again 3 days earlier.  The assessment was urinary tract infection.  The Veteran was again seen in June 1991 for stomach cramps and vomiting; she also complained of nausea and vomiting.  A urinary tract infection was to be ruled out.  

Post-service treatment records, including VA as well as private treatment reports, show that the Veteran has received treatment for chronic urinary tract infections beginning in February 2000.  During a clinical visit in February 2000, the Veteran complained of a pressure with urination associated with frequent urination and vague lower backache.  It was noted that she may have had a previous urinary tract infection.  In December 2004, the Veteran was diagnosed with urinary tract infection with possible early pyelonephritis.  When seen in January 2005, the Veteran reported having had a urinary tract infection 6 weeks earlier and was treated with Cipro.  The assessment was recent urinary tract infection with ongoing symptoms of urinary pressure.  

The Board notes that the Veteran was afforded a VA examination in July 2009. The Board finds this examination to be inadequate.  The examiner stated that the service treatment records did not document evaluation of or treatment for a urinary tract infection while in the military.  It was noted that she was diagnosed with possible early pyelonephritis on December 3, 2004, 12 years following her discharge from military service.  The examiner reported a diagnosis of recurrent urinary tract infection.  He opined that the Veteran's current condition was not a result of events that occurred while she was in the military; he noted that she had had recurrent urinary tract infections but this occurred many years after military service and there was no evidence in the STRs to document evaluation or treatment for recurrent urinary tract infections in service.  

In saying that there was no documentation in the STRs of treatment for a urinary tract infection in service, the examiner failed to account for the 1990 and 1991 assessments with respect to urinary tract infections.  Therefore, the Board finds this opinion to be inadequate.  

The Veteran is seeking entitlement to service connection for migraine headaches, to include as a residual of head injury in service.  She contends that she currently suffers from headache disorder had its onset after she was struck in the head in service in May 1951.  

In conjunction with her claim, the Veteran was afforded a VA examination in July 2009.  At that time, the VA examiner stated that the Veteran had a history of headaches prior to military service which were not aggravated by events in the military.  He also stated that the headaches are more likely as not aggravated by her poor sleep due to mental health conditions.  However, while the enlistment examination noted a history of headaches for which she took medications, a clinical evaluation did not reflect any notation of headaches.  Moreover, the neurological examiner failed to discuss the Veteran's reports of an inservice head injury and continuous symptoms thereafter, and the question of a possible onset of migraine headaches in service.  The Board observes that opinions, such as that rendered by the above VA examiners, in which a physician is unable to opine regarding any causal connection between a Veteran's current complaints and a period of service lack probative value.  Sklar v. Brown, 5 Vet. App. 140(1993).  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  If a VA examination is inadequate, the Board must remand the case.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295(2008); Stefl v. Nicholson, 21 Vet. App. 120, 124(2007).  The Board finds that the Veteran is entitled to a neurological examination which discusses the fact that the Veteran had provided evidence of an in-service head injury and of continuous symptoms since.  See McLendon v. Nicholson, 20 Vet. App. 79(2006) (VA must provide a medical examination when it is necessary to decide the claim).  

As noted above, an August 2009 rating decision denied service connection for a bilateral foot disorder, a cervical spine disorder, and a thoracolumbar disorder.  The Veteran perfected her appeal of those claims by submitting a substantive appeal (VA Form 9) in May 2011 following an April 2011 statement of the case.  In her substantive appeal, the Veteran requested a videoconference hearing before a member of the Board.  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  When the Veteran appeared for a Board hearing in September 2011, she and her representative were not prepared to address these issues, in large measure because the issues had not yet been certified as being on appeal by the RO.  Under these circumstances, and in accordance with her request, the Veteran must be provided an opportunity to prepare for and present testimony on these issues.  

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Veteran and obtain the names and addresses of all health care providers, VA and non-VA, who have provided any pertinent treatment for a psychiatric disorder, urinary tract infections or migraine headaches.  After the Veteran has signed the appropriate releases, those reports not already of record should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of any unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be afforded a VA examination to determine whether she has PTSD, and to determine the degree of likelihood that PTSD or any other diagnosed psychiatric disorder, to include depression, is etiologically related to service.  The entire claims file and a copy of this remand must be made available to the examiner prior to the examination.  Psychological testing should be conducted with a view toward determining whether the Veteran has PTSD and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The reviewer's report must reflect consideration of the Veteran's documented medical history and assertions, including specifically her alleged in-service personal assaults.  The examiner must review any evidence of behavior changes following the claimed in-service stressors and provide an opinion as to whether any behavioral changes tend to suggest that a traumatic event occurred during service, and reconcile his or her opinion with the private treatment records diagnosing PTSD as a result of in-service personal trauma.  

If PTSD is not found, the examiner should explain why such a diagnosis was not made.  In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other current acquired psychiatric disorder, such as depression, that is at least as likely as not related to her active military service, including any personal trauma sustained in service.  A complete rationale must be given for any opinion expressed and the foundation for all conclusions should be clearly set forth.  

3.  After all available records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo VA neurological examination to determine the likely etiology of her claimed headaches.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner opine whether the Veteran's headaches are at least as likely as not (50 percent or greater probability) due to an incident of the Veteran's military service, to include all documentation of relevant treatment therein.  The examiner should include in the examination report the rationale for any opinion expressed.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.  

4.  The Veteran should also be scheduled for a VA genitourinary examination in order to determine the nature, extent and etiology of the claimed urinary tract infections.  The claims folder must be made available to the examiner for review.  All indicated tests, if any, should be conducted.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  Finally, the examiner should offer an opinion as to whether the Veteran has a urinary tract infection, and if so, whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that such disability is medically related to the Veteran's active military service, to include the symptoms and complaints noted in the Veteran's service treatment records.  

5.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268(1998).  

6.  Thereafter, the AOJ should readjudicate the Veteran's claims of service connection for psychiatric disability, migraine headaches, and urinary tract infections.  If any one of these benefits remains denied, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

7.  The RO should schedule the Veteran for a hearing before a member of the Board on the claims of service connection for foot disability, cervical spine disability and thoracolumbar spine disability.  (Because these issues have not yet been certified on appeal, the RO is free to undertake any additional action it deems necessary to prepare the case for review on appeal before scheduling the hearing.)  The RO should notify the Veteran and her representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2010).  They should be reminded that the issues to be addressed will be limited to the claims of service connection for foot disability, cervical spine disability, and thoracolumbar spine disability.  The Veteran and her representative should be given opportunity to prepare for the hearing.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

